      Case 4:21-cv-00111-MW-MAF Document 24 Filed 07/27/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

MARCIA THOMAS and
ARAZIA OLIVER,

               Plaintiffs,

v.                                                  Case No.: 4:21cv111-MW/MAF


GAVIN LARREMORE, et al.,

          Defendants.
_________________________/

           ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 22, and has also reviewed de novo Plaintiff’s objections,

ECF No. 23.1 Accordingly,

       IT IS ORDERED:

       The report and recommendation, ECF No. 22, is accepted and adopted, over

the Plaintiff’s objections, as this Court’s opinion. Plaintiff’s motion for appointment

of counsel, ECF No. 21, is DENIED. The Clerk shall enter judgment stating,



       1
          Contrary to Plaintiff Thomas’s representations in her objections, she has filed six
complaints. Plaintiff filed an initial complaint on March 2, 2021. ECF No. 1. She filed an amended
complaint on March 19, 2021. ECF No. 6. She filed her second and third amended complaints on
March 24 and March 25, 2021. ECF Nos. 10 & 11. Her fourth amended complaint was filed May
27, 2021. ECF No. 16. And her fifth amended complaint—the subject of the Magistrate Judge’s
report and recommendation—was filed July 6, 2021. ECF No. 21.
      Case 4:21-cv-00111-MW-MAF Document 24 Filed 07/27/21 Page 2 of 2




“Plaintiff’s fifth amended complaint, ECF No. 20, is dismissed for failure to state a

claim upon which relief may be granted and because it is frivolous.” The Clerk shall

close the file.

       SO ORDERED on July 27, 2021.

                                       s/Mark E. Walker
                                       Chief United States District Judge




                                         2
